232 F.2d 56
Martha BERMAN et al., Appellants,v.Donald E. ANDERSON et al., Appellees.
No. 12681.
United States Court of Appeals District of Columbia Circuit.
Argued December 15, 1955.
Decided January 26, 1956.

Mr. Dorsey K. Offutt, Washington, D. C., with whom Mr. Louis Ginberg, Washington, D. C., was on the brief, for appellants.
Mr. Douglas A. Clark, Washington, D. C., for appellees.
Before BAZELON, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellees' car struck appellants as they were crossing from the east to the west side of Wisconsin Avenue north of 34th Street. In seeking reversal of a judgment pursuant to the jury's verdict in appellees' favor, appellants say that all the competent evidence showed that there was no marked cross-walk at the intersection of Wisconsin and 34th, and that the trial court erred in submitting that issue to the jury. We think, however, that evidence offered by appellees to show the existence of the cross-walk was competent, and presented a conflict which the jury was properly permitted to resolve.


2
Appellants also complain of the prejudicial nature of the closing argument for appellees with respect to a claimed item of damage. Counsel remarked that appellants were trying to "pile it on," and added, "How small? How cheap? How cheap can you get?" While the propriety of these remarks is questionable, we do not consider them, in the particular circumstances of this case, to have been prejudicial.


3
Affirmed.